Title: To George Washington from Sundry Frenchmen in a Philadelphia Jail, 3 December 1793
From: Sundry Frenchmen in a Philadelphia Jail
To: Washington, George


          
            Monsieur
            A philadelphie ce 3. Décembre 1793
          
          Je prend La Liberté de vous Ecrire La presente pour Réclamer aupres de vous La justice
            a LEgard des peines Et traveaux que L’on nous fait Subir dans vos prisons innocemment,
            En Bravant Les Loix de La Republique francaise qui Déffend de punir aucun Citoyen francais de deux maniere Si votre Ministre veut nous faire périr icy,
            afin que nous ne puissions pas nous justifier devant notre patrie; vous pouvez dans vos
            Etats nous tirer des fers afin que nous puissions nous procurer les moye⟨ns⟩ De
            rejoindre nos Drapeaux que nous n’avons pas voulu quitter pour Entrer dans La Légion du
            Citoyen Genet, voila Le Sujet qui nous tien⟨t⟩ Dans Les fers: En quittant notre patrie
            La Municipalité de Brest nous a fait prêter Serment de ne pas quitter nos Drapeaux Et
            nous L’avons juré Et Le jurons Encore de ne Les quitter qu’a La mort; Si nous avons
            quitté notre vaissaux, c’est par L’ordre Du Ministre qui nous a Désarmé En nous
            arrêttant les vivres a Bord Et nous a Refusé La Subsistance En ville pour nous forcer a
            prendre party dans une Lègion inconnüe de La Républiqu⟨e⟩ francaise C’est a ce Sujet
            qu’a notre arrivé nous nous Sommes presenté devant vous pour vous annoncer notre arrivé
            En vous Demandant La Subsistance Lorsque vous nous avez donné une ordre pour porter
            immédiatement au Consul francais pour faire rentrer Les troupes qui Etoit Sortit pour
            nous arrêtter, dès que le Consul Eut fait la Lecture de vos ordres il a chifonné le
            Billet D’un air de mépris Et nous fit passer pour des Laches déserteur⟨s⟩ Sans nous
            Laisser justifier devant La justice voila trois mois que nous Souffrons Sans Espoir d’En
            Sortir Si nous Etions Coupables Le Ministre nous auroit bien vite fait passer En france
            pour nous faire punir mais comme il n’a que Des injuste dénonciation contre nous il
            cherche a nous faire périr dans Les fers par La fain La froideur Et La misére En nous
            mêlant parmi des criminels Et nous faire Subir Les traveaux de galéres avec Les marques
            de mérite Et d’Encienneté de Service portant Lhabit Militaire de La nation francaise
            dans vos galéres Sans Distinction. Nous Sommes avec Respect Les Republiquains francais
            prisonniers
          
            Maurice Matelota Bettuy aide Canonnier
            Tholomé Sergent Conquete Segonde
            du Clot Caporalle metre
            jan pier Reboure contre metre
            marjan pinare gabies de grand hune
            augustin ville cartü maitre
            jean Baptiste verrier
            pignatelle canonnier
            La combe
          
         